Citation Nr: 1542768	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Joel M. Ban, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that, in pertinent part, continued a prior denial of service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis, and denied the claim of service connection for bilateral hearing loss.

The claim for service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis was denied in a May 2007 rating decision and, as explained below, the Veteran did not submit a notice of disagreement or new and material evidence within one year of that decision.  The Board finds that the disability claimed and denied in May 2007 and the current claim are one and the same, as the Veteran has identified the same disability in each claim and reported onset during service.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim for chronic obstructive pulmonary disease/emphysema due to acute bronchitis adjudicated in 2007.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination, and is characterized as such on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating action dated in May 2007, the RO denied service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the May 2007 rating decision does not relate to unestablished facts necessary to substantiate the claim of service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 2007 rating decision that denied service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence not having been received, the claim of entitlement to  service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2013 and May 2014, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim and to establish entitlement to the underlying claim for the benefits sought on appeal, although such information is not required.  See Kent v. Nicholson, 20 Vet App 1 (2006); see also VAOPGCPREC 6-2014 (Nov. 21, 2014).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, Social Security Administration, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  As will be discussed below in detail, the Veteran has not submitted new and material evidence sufficient to reopen his previously denied claim.  Therefore, the Board finds that a medical examination is not necessary.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Petition to Reopen

Service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis was initially denied by the RO in May 2007.  The Veteran did not appeal the decision, and new and material evidence was not received within the one-year appeal period.  Thus, the decision became final.  See 38 U.S.C.A. 
§ 7105(c) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

With regard to the finality of the prior rating decision, the Board has also considered the applicability of 38 C.F.R. § 3.156(c), as the Veteran's service personnel records were received in February 2009.  While such records describe the nature of the nature of the Veteran's service, to include information pertaining to his overseas service; awards, decorations, and campaigns; record of assignments and duties; and education and training, they do not specifically address a respiratory disorder, and do not include any reference to any in-service event, injury, or disease referable to the instant claim.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable, and new and material evidence is required to reopen the Veteran's previously denied claim.  The Board notes that the Veteran's service treatment records were already of record at the time of the May 2007 rating decision.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the May 2007 rating decision, the evidence of record included the Veteran's service treatment records, which had shown treatment for a chest cold in March 1969; a diagnosis of an upper respiratory infection secondary to bronchitis in November 1971; and reported chest pain in January, August, and September 1972.  The Veteran's separation report of medical examination dated in August 1972 was negative for any complaints of or treatment for a respiratory disorder.

The medical evidence of record also included post-service treatment records from the Grantsville Medical Clinic dated from January 2001 to November 2005, showing treatment for bronchitis, asthma, sinusitis, and upper respiratory infection.  A history of cigarette smoking was indicated.  There was no notation made that any of the diagnoses were related to active service.

VA outpatient treatment records dated from August 2006 to December 2006 showed treatment for symptoms associated with chronic obstructive pulmonary disease and bronchitis.  A history of cigarette smoking was indicated.  There was no indication made that these diagnoses were related to active service.

Service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis was denied in May 2007, as there was no basis presented showing any associated between the pulmonary obstructive disease and service, to include the acute bronchitis reported in 1971.  The RO also determined that the Veteran did not have a respiratory disorder associated with exposure to an herbicide so as to warrant entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309.  

Evidence added to the record since the May 2007 rating decision includes VA outpatient treatment records dated from June 2007 to March 2014 in which the Veteran continues to be diagnosed with chronic obstructive pulmonary disease, emphysema, bronchitis, sinusitis, and upper respiratory infections.  There is no indication made in any of the records that the diagnosed disorders are related to active service.

Medical and administrative records from the Social Security Administration received in May 2014 show that the Veteran was awarded disability benefits for chronic obstructive pulmonary disease.  There is no indication made in any of the associated records that the Veteran's chronic obstructive pulmonary disease is related to active service.

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis.

Following the May 2007 rating decision, the majority of the additional evidence is made up of additional treatment records showing continued post-service treatment for symptoms associated with a respiratory disorder.  Additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  As noted above, the Veteran's service personnel records have been added to the record since the last final denial.  While new, they are not material, as they are not supportive of any in-service event or respiratory condition.

With regard to any assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran's respiratory disorder is the result of his period of active service.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis may not be reopened, and the claim must be denied.


ORDER

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease/emphysema due to acute bronchitis is denied.


REMAND

The Veteran asserts that he has bilateral hearing loss as a result of his period of active service.  His service personnel records show that his military occupational specialty was that of an armor crewman.  His principal duties included tank driver, radar operator, and senior military policeman.  He had tours of duty in the Republic of Vietnam, the Republic of Korea, and Indochina.

A VA examination report dated in August 2013 shows that the Veteran was diagnosed with sensorineural hearing loss in each ear.  The Veteran reported in-service noise exposure from aircraft and jets; incoming/outgoing mortars, rockets, and small arms; and tanks as an armor crewman.  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by an event in active service.  The VA examiner explained that the audio examinations conducted in service had shown bilateral hearing within normal limits according to VA standards, and that given the normal hearing sensitivity bilaterally near the time of discharge, without any further evidence supporting otherwise, it was less likely that the hearing loss was a result of noise exposure during service.  The Board finds that this opinion is inadequate, as the VA examiner did not comment on the Veteran's report of in-service acoustic trauma and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  As such, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then request a records review and medical opinion from an appropriate specialist to determine the etiology of bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request.  No additional examination of the Veteran is necessary, unless the reviewing clinician determines otherwise.

For purposes of this request, the reviewing clinician should accept as true the Veteran's statements to the effect that he had noise exposure during service from his duties as an armor crewman wherein principal duties included tank driver, radar operator, and military policeman.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current bilateral hearing loss had its onset in service or is otherwise related to service, to specifically include as a result conceded exposure to hazardous noise therein.

A complete rationale must be provided for all opinions rendered.  In providing a rationale, the reviewing clinician must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes. 

If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


